DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25th, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 17-30 have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 17-22, 24-25, 27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Biegun (US 2006/0111725) in view of Fortin et al. (US 2016/0089158).
 Regarding claim 17, Biegun discloses a method for preventing reuse of an orthopedic cutting instrument comprising providing an orthopedic cutting instrument (20, figure 6) comprising a driver component (21 + 22) and a cutting component (23’s); wherein the driver component is adapted to provide a rotating torque motion (¶42-43); and the driver compoent comprises a temperature sensitive material (¶6, ¶10-12, ¶35) such that when said cutting instrument is exposed to steam sterilization (¶6, ¶10-11), the at least one axial bearing boss disengages from the at least one hole and converts to a form that will not allow engagement of said driver component to said cutting component thereby preventing reuse of the cutting instrument (¶6, ¶10-12, ¶35).
Biegun fails to expressly teach or disclose, i.e. is silent to, the cutting component comprises at least one hole and the driver component comprises an end portion comprising at least one axial bearing boss; the at least one axial bearing boss is engaged within the at least one hole of the cutting component to couple the driver component to the cutting component
Fortin et al. disclose an orthopedic cutting instrument (310, figure 19) comprising a driver component (322) and a cutting component (316) wherein the cutting component comprises at least one hole (366’s, figure 19); the driver component comprises an end portion comprising at least one axial bearing boss (364’s, figure 19), wherein the at least one axial bearing boss is engaged within the at least one hole of the cutting component to couple the driver component to the cutting component (figure 19, ¶90) as it is a 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the cutting instrument of Biegun to have the driver component and cutting component coupled to one another through the engagement of at leas tone hole and at least one axial bearing boss as taught by Fortin et al. as it is a known manner mechanism of coupling a polymer driving component to a metallic cutting component. 	Regarding claim 18, Biegun in view of Fortin et al. disclose the at least one axial bearing boss comprises a plurality of axial bearing bosses (366’s, figure 19 of Fortin); the at least one hole comprises at plurality of holes (364’s figure 19 of Fortin); and each of said plurality of axial bearing bosses is engaged within a respective one of said plurality of holes (figure 19 of Fortin). 	Regarding claim 19, Biegun in view of Fortin et al. disclose the claimed invention except for the at least one axial bearing boss has a height in the range of 1.0 mm to 4.0 mm and a diameter of 0.25 mm to 4.0 mm.
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the height and diameter of the bosses of Fortin et al. to be in the range of 1.0mm to 4.0mm and of 0.25mm to 4.0mm and the bosses must have a height greater than the wall thickness as the extend through and beyond the wall as outlined in figure 19 of Fortin.
 	Regarding claim 20, Biegun in view of Fortin disclose that the axial-bearing bosses are made from a polymeric material having a melt flow index of 5-500 (¶10-13 of 
 	Regarding claim 21, Biegun in view of Fortin discloses that the at least one axial
bearing boss has a melting temperature of less than 121 °C (¶10 of Biegun). 	Regarding claim 22, Biegun in view of Fortin disclose that the temperature sensitive material is a polymeric material with melting point in the range of 60°C to less than 121 °C (¶10 of Biegun). 	Regarding claim 24, Biegun in view of Fortin disclose the claimed invention except for the driver component further comprises at least one torque bearing boss that does not soften during steam sterilization. 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the device such that at least one of the torque bearing bosses does not soften during steam sterilization so long as at least one of the bearing bosses does to inhibit reuse of the cutting tool. 	Regarding claim 25, Biegun discloses that the cutting instrument comprises a patella reamer, an acetabular reaming instrument, a glenoid reamer, an intramedullary reamer or a calcar reamer (figure 6, ¶42).
Regarding claim 27, the modified device of Biegun discloses 	the torque-bearing boss is a ployolefin (¶12), but fails to expressly disclose that the polyolefin is specifically polyacrylamide.   	It would have been obvious to one of ordinary skill in the art at the time of filing to 
 	Regarding claim 29, Biegun in view of Fortin disclose the cutting component has a perimeter and the at least one hole in the cutting component is positioned adjacent to the cutting component perimeter (figure 19, of Fortin). 	However, Biegun in view of Fortin fail to expressly teach or disclose the holes are positioned within 1-10 mm of the perimeter.
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the at least one hole in the cutting component to be within 1-10 mm of the perimeter.  Since it has been held that where the general conditions of a claim are disclosed in the prior art, a boss and hole for receiving the boss in an orthopedic cutting instrument, discovering the optimum or workable ranges involves only routine skill in the art.  
 	Regarding claim 30, Biegun in view of Fortin disclose the cutting component has a perimeter and the at least one hole in the cutting component is positioned adjacent to the cutting component perimeter (figure 19, of Fortin). 	However, Biegun in view of Fortin fail to expressly teach or disclose the holes are positioned within the perimeter. 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the at least one hole in the cutting component to be within the perimeter.  Since it has been held that where the general conditions of a claim are disclosed in the prior art, a boss and hole for receiving the boss in an orthopedic cutting .  

Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Biegun (US 2006/0111725) in view of Fortin et al. (US 2016/0089158) in further view of Victor (US 2012/0191099).
 	Regarding claim 23, Biegun in view of Fortin disclose the claimed invention except for the express teaching of the driver component is configured to provide a rotating torque motion to the cutting component at a torque load of 1 Nm to 40 Nm. 	Victor discloses an orthopedic cutting instrument (22, figures 9-15) having a driver component (74) and a cutting component (72) the driver component is configured to provide a rotating torque motion to said cutting component at a torque load of 1 Nm to 40 Nm (¶55-56).
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have configured the driver component is configured to provide a rotating torque motion to the cutting component at a torque load of 1 Nm to 40 Nm as the cutting instruments are both used in reaming hemispherical surfaces.
 	Regarding claim 28, Biegun in view of Fortin disclose the claimed invention including the at least one torque bearing boss is releasbly engaged to the cutting component (via softening, ¶6, ¶10-11, ¶35) but fails to expressly teach the at least one axial bearing boss is heat-staked to the cutting component.   	Victor discloses an orthopedic cutting instrument (22, figures 9-15) having a .  

 	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Biegun (US 2006/0111725) in view of Fortin et al. (US 2016/0089158) in further view of Greenhalgh (US 2013/0053852). 	Regarding claim 26, Biegun in view of Fortin et al. disclose the claimed invention except for the temperature sensitive material being a polyvinyl, polyolefin, polyamide or similar material that deteriorates due to softening (¶12) instead of polycaprolactone or an ethylene-vinyl-co-acetate.
 	Greenhalgh teach polyvinyl, polyamide and polycaprolactone as known equivalent materials used in tissue removal devices (10, figures 1-15c, ¶61).  Therefore, because these biocompatible temperature sensitive materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute polycaprolcatone of Greenhalgh in for the polyvinyl or polyamide of Biegun.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775